VAN der VOORT, Judge:
This case was considered by us once before, 276 Pa.Super. 478, 419 A.2d 558. We made a decision as to the charges at No. C.A. 105 June Term 1975 in the Court of Common Pleas of Butler County but were unable to decide the appeal from the charges at No. C.A. 64 September Term, 1975 for the reason that the record provided to our Court did not contain the notes of testimony of the plea proceedings relating to Raymond C. Scott on June 30, 1975. After remand, we now have returned to us a transcript of said testimony.
Appellant petitioned the Court in this case at No. C.A. 64 September Term 1975 to enter a plea of guilty just as he did at No. 105 June Term 1975. From the petition to enter his plea, from the colloquy in the plea proceedings and from the Post Conviction Hearing proceedings it is clear that appel*442lant was advised on the record of the elements of the offenses charged to him at No. C.A. 64 September Term 1975 and that he knowingly, intelligently and voluntarily entered his plea of guilty.
Order affirmed.
SPAETH, J., files dissenting statement.